       Case 1:21-cv-02012-PAE Document 11 Filed 03/23/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NEW YORK HOTEL AND MOTEL TRADES
COUNCIL, AFL-CIO,
                                            Case No. 1:21-cv-02012
                        Petitioner,

      v.

STANFORD NEW YORK, LLC d/b/a
STANFORD HOTEL or HOTEL STANFORD,

                        Respondent.



______________________________________________________________________________

    RESPONDENT’S BRIEF IN OPPOSITION TO PETITIONER’S PETITION TO
                       CONFIRM ARBITRATION AWARD
______________________________________________________________________________
      Case 1:21-cv-02012-PAE Document 11 Filed 03/23/21 Page 2 of 5




                         TABLE OF CONTENTS

                                                                  Page

TABLE OF AUTHORITIES                                                  ii


PRELIMINARY STATEMENT                                                 1



ARGUMENT                                                              1



CONCLUSION                                                            2




                                    i
           Case 1:21-cv-02012-PAE Document 11 Filed 03/23/21 Page 3 of 5




                                   TABLE OF AUTHORITIES

                                                                                   Pages

Cases



Duferco Intern. Steel Trading v. T. Klaveness Shipping A/S,

333 F.3d 383, 388 (2d Cir. 2003)                                                   1


Flender Corp. v. Techna-Quip Co., 953 F.2d 273, 280 (7th Cir. 1992)                2



Island Creek Coal Sales Co. v. City of Gainesville, 764 F.2d 437 (6th Cir. 1985)   2



United Paperworkers Int’l Union v. Misco, Inc., 484 U.S. 29, 36 (1987)             1



Willemijn Houdstermaatschappij, BV v. Standard Microsystems Corp.,

103 F.3d 9, 12 (2d Cir. 1997)                                                      1




Statutes

9 U.S.C. § 11 (2009)                                                               1,2




                                               ii
          Case 1:21-cv-02012-PAE Document 11 Filed 03/23/21 Page 4 of 5




                                PRELIMINARY STATEMENT

       Respondent Stanford New York, LLC (hereinafter “Stanford Hotel”), and through

undersigned counsel, hereby submits its memorandum of law in Opposition to Petitioner’s Petition

to Confirm Arbitration Award (“Petition to Confirm”). Respondent respectfully requests the Court

to take into consideration the voluntary payments made to the Petitioner and if the Court were to

confirm the Award, to adjust the amount of the Award accordingly.

                                           ARGUMENT

       The showing required to avoid summary confirmation of an arbitration award is a lofty

one, and the party moving to vacate an award bears a heavy burden of proof. See e.g., Willemijn

Houdstermaatschappij, BV v. Standard Microsystems Corp., 103 F.3d 9, 12 (2d Cir. 1997).

Arbitration awards are “subject to very limited review in order to avoid undermining the twin goals

of arbitration, namely, settling disputes efficiently and avoiding long and expensive litigation.” Id.

“A party petitioning a federal court to vacate an arbitral award bears the heavy burden of showing

that the award falls within a very narrow set of circumstances delineated by statute and case law.”

Duferco Intern. Steel Trading v. T. Klaveness Shipping A/S, 333 F.3d 383, 388 (2d Cir. 2003).

“[C]ourts are not authorized to reconsider the merits of an award even though the parties may

allege that the award rests on errors of fact or on misinterpretation of the contract.” United

Paperworkers Int’l Union v. Misco, Inc., 484 U.S. 29, 36 (1987).

       Here, the Respondent is not requesting the Court to vacate the Award, but rather requesting

the entry of the correct amount due under the Award. Under the Federal Arbitration Act, the Court

may issue clarifying orders to ensure enforcement of the Award is correct. See 9 U.S.C. § 11

(2009)(a court “may modify and correct the award, so as to effect the intent thereof and promote

justice between the parties”). Moreover, where “the arbitrator resolved all claims before him,

                                                  1
         Case 1:21-cv-02012-PAE Document 11 Filed 03/23/21 Page 5 of 5




leaving to the district court only the ministerial computation of the amount owed to [the

petitioner],” a district court may quantify the amount due under the award. Flender Corp. v.

Techna-Quip Co., 953 F.2d 273, 280 (7th Cir. 1992). See also Island Creek Coal Sales Co. v. City

of Gainesville, 764 F.2d 437 (6th Cir. 1985) (where a party refuses to make payments required by

an arbitration award, the district court has authority under § 11 to quantify the amount this party

owes). It is therefore completely within the Court’s authority to consider the voluntary payments

made to the Petitioner and if the Court were to confirm the Award, to adjust the amount of the

Award accordingly.

                                        CONCLUSION

       For the foregoing reasons the Court should requests that in the event this Court states a

sum certain on the order, that the Award is reduced by $234,901.15, which represents the amount

paid by the Respondent to Petitioner to date.



       Dated: Flushing, New York                  Respectfully submitted by,

       March 19, 2021                             Law Office of Jimmy J. Song, LLC



                                                BY:___/s/________________________
                                                      Jimmy Song
                                                      (jimmy@songlegal.com)
                                                      136-56 39th Avenue, Suite 2
                                                      Flushing, NY 11354-5598
                                                      Tel: 551-900-3705
                                                      Fax:551-237-7175
                                                      Attorneys for Respondent




                                                  2
